DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/24/14. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2014/087325 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed worm and worm wheel (recited in claim 20) and claimed track segment with belt pulley (recited in claim 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa (JP Pub No 2008-102788).
Regarding claim 1, Osawa discloses, a handle structure of a remote controller, comprising: 
a left body (21) including a left docking portion; 
a right body (22) including a right docking portion configured to be docked with the left docking portion; 
a connecting mechanism (24) connecting the left docking portion and the right docking portion and configured to allow the left docking portion and the right docking portion to slide relatively to adjust an interval between an end of the left body and an end of the right body that are distal from each other; and
at least one controlling member (31) is disposed at one of the left or right body;
the connecting mechanism comprises a first engagement member (47) and a second engagement member (51) configured to engage with the first engagement member, the first engagement member being connected with the left docking portion or the right docking portion, and the first engagement member being configured to slide relative to the second engagement member.

Regarding claim 2, Osawa discloses a limiting mechanism (53) configured to define sliding positons of the left docking portion and the right docking portion; and a guiding barrel (24) sleeved at the left docking portion and the right docking portion.
Regarding claim 3, Osawa discloses the guiding barrel includes a guiding portion (51) arranged within the guiding barrel, at least one of the left docking portion or the right docking portion includes a fitting portion (47) fitted with the guiding portion and configured to non-rotatably sleeve the guiding barrel on the left docking portion and the right docking portion, and the left docking portion and the right docking portion are configured to slide along the guiding portion (see figure 8).
Regarding claim 4, Osawa discloses the guiding portion includes a guiding plane provided at an inner wall of the guiding barrel and extending along an axial direction of the guiding barrel, and the fitting portion includes a fitting plane provided on the left docking portion or the right docking portion and extending along an axial direction of the left docking portion or the right docking portion (e.g. each member exists on a plane along the axial directions of the fitting portion or guiding portion).
Regarding claim 5, Osawa discloses the connecting mechanism is provided within the guiding barrel and configured to slide the left body and the right body synchronously (e.g. they slide in opposing directions relative to one another).
Regarding claim 15, Osawa discloses each of the left body and the right body includes an L-shaped structure, and the left body and the right body jointly form a U-shaped structure, the left docking portion is provided at one end of the left body, and the right docking portion is provided at one end of the right body, and a sliding direction that the left docking portion and the right docking portion slide relatively is parallel to a bottom of the U-shaped structure (e.g. as shown in figure 3).
Regarding claim 16, Osawa discloses a controlling button (31/32) is provided at each of end surfaces of an end of the left body distal from the left docking portion and an end of the right body distal from the right docking portion.
Regarding claim 13, Osawa discloses a hand feel controlling mechanism configured to prompt a sliding distance that the left docking portion and the right docking portion slide relatively (as shown in figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa.
Regarding claim 9, it is noted that Osawa fails to disclose to guiding barrel being made up of at least two guiding covers that are connected detachably.  However, it would have been obvious to one having ordinary skill in the art to have modified the device taught by Osawa with a multi-cover member so as to easily contain and assemble the guiding barrel with each of the independent parts within (e.g. obvious to try).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Chen (US Pub No 2014/0190737).
Regarding claim 9, it is noted that Osawa fails to disclose to guiding barrel being made up of at least two guiding covers that are connected detachably.  However, Chen discloses a remote controller having a body with two covers attaching detachably (see figures 1 and 3).  it would have been obvious to one having ordinary skill in the art to have modified the device taught by Osawa with the teachings of Chen to achieve the predictable result of containing and assembling the guiding barrel with each of the independent parts within (e.g. obvious to try).
Regarding claim 10, Chen discloses a hook is provided at an edge of the first guiding cover that is connected with the second guiding cover, and a snap is provided at an edge of the second guiding cover that is connected with the first guiding cover and is configured to snap with the hook (e.g. the interaction between 34 of 1 and 34 of 3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Hsien-Chung (US Pat No 5,375,831).
Regarding claim 11, it is noted that Osawa fails to disclose the first and second fitting surfaces and limiting mechanism.  However, Hsien-Chung discloses a similar device wherein the left body includes a first fitting surface (24 of left body) extending along a sliding direction of the left body, the right body includes a second fitting surface (24 of right body) extending along a sliding direction of the right body, the first fitting surface and the second fitting surface are disposed opposite to each other, the limiting mechanism comprises a sliding portion (14) provided on the first fitting surface and a sliding limiting portion (31) provided on the second fitting surface, and the sliding portion and the sliding limiting portion are configured to limit sliding positions of the left docking portion and the right docking portion.  It would have been obvious to one having ordinary skill to have modified the device taught by Osawa with the teachings of Hsien-Chung to achieve the predictable result of limiting the position of the left and right body an predetermined intervals (e.g. obvious to try).
Regarding claim 12, Hsien-Chung discloses the sliding portion includes a sliding block (25) provided on the first fitting surface, the sliding limiting portion includes a guiding groove (14) provided on the second fitting surface and extending along a sliding direction that the left docking portion and the right docking portion slide relatively, and the sliding block is configured to slide within the guiding groove along an extending direction of the guiding groove, and be limited by side walls of two ends of the guiding groove.


Allowable Subject Matter
Claims 19-21 are allowed.
Claims 6-11, 14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/6/21 have been fully considered but they are not persuasive.
In response to the applicant’s argument that Osawa fails to disclose the claimed features of amended claim 1; the applicant’s arguments pertain to the term “engage”, it is noted that the applicant’s engagement involves the use of a rack/worm/pulley.  However the term engage is broad and covers surface contact causing friction (see appended definition).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patrick Cicchino/Primary Examiner, Art Unit 3619